IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


IN RE: ADOPTION OF: A.A.P., A MINOR        : No. 764 MAL 2018
                                           :
                                           :
PETITION OF: N.G.P., FATHER                : Petition for Allowance of Appeal from
                                           : the Order of the Superior Court

IN RE: ADOPTION OF: M.M.P., A MINOR        : No. 765 MAL 2018
                                           :
                                           :
PETITION OF: N.G.P., FATHER                : Petition for Allowance of Appeal from
                                           : the Order of the Superior Court

IN RE: ADOPTION OF: P.E.P., A MINOR        : No. 766 MAL 2018
                                           :
                                           :
PETITION OF: N.G.P., FATHER                : Petition for Allowance of Appeal from
                                           : the Order of the Superior Court


                                     ORDER



PER CURIAM

     AND NOW, this 11th day of January, 2019, the Petition for Allowance of Appeal is

DENIED.